Case 2:18-cv-01303-JS-AKT Document 50 Filed 01/24/20 Page 1 of 2 PagelD #: 250

WF
, LAVELLE LAW
WILLIAM'T LAVELLE & ASSOCIATES PC.

57 East Main Street * Patchogue, New York 11772
(631) 475-0001 * Fax (631) 447-7150
Email: lavellelawassociates @ gmail.com

Also Admitted in California

 

 

Eastern District of New York
Southern District of New York

January 24, 2020
Via ECF

Hon. Judge Seybert

United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: Flanagan, et al v. William G. Prophy LLC, et al
2:18-cv-01303-JS-AKT

Dear Honorable Judge Seybert:

This office represents the plaintiffs in this matter. This letter is submitted in response to
your Minute Order, dated January 13, 2020 wherein defendant is allowed two weeks in which to
retain counsel and a Status Conference is scheduled for January 27, 2020 at 11:00 A.M.

Please be advised that to date, our office has not been contacted by an attorney
representing the defendants and plaintiffs’ attorney, William T, LaVelle, is currently away on
vacation.

Therefore, it is respectfully requested that the Status Conference set for January 27, 2020
at 11:00 A.M. be adjourned.

As such, I respectfully propose the Status Conference be held on February 3, 11", ot

18th of 2020.

Should you have any questions regarding the foregoing, I can be reached at extension,
114. The Court’s continuing attention to this matter is greatly appreciated.

I tte s bmitted, |

Scott! LAE
Paralegal to William T. LaVelle
Case 2:18-cv-01303-JS-AKT Document 50 Filed 01/24/20 Page 2 of 2 PagelD #: 251

LAVELLE LAW

— & ASSOCIATES PC. —

Ce: William G. Prophy LLC dba WGP Contracting Inc.
85 Sprucewood Road
West Babylon, New York 11704 -Vi@ Faesiau le No: (231° AUS -10 & Ce

William G. Procfriedt - Via Email. Ba ecoet @ ao\.Comy

85 Sprucewood Road
West Babylon, New York 11704
